Citation Nr: 0101640	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1980 to March 1981.  
This appeal arises from an August 1998 rating action which 
found that new and material evidence had been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, but denied service connection on the 
merits of the claim, and on the basis of a de novo review of 
the entire evidence of record.  Despite the RO's concession 
that new and material evidence had been submitted and that 
the veteran's claim has been reopened, the Board of Veterans 
Appeals (Board) is required to independently address the 
question of whether new and material evidence has been 
submitted to reopen the claim.  Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); 38 U.S.C.A. § 7104 (2000).     


REMAND

In his September 1999 Substantive Appeal, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  His representative also noted that hearing 
request in a statement dated the next day.  By letters of 
October 2000, the Board notified the veteran and his 
representative that a hearing had been scheduled for him 
before a Member of the Board in Washington, D.C. for a date 
in January 2001.  By letter of January 2001 received by the 
Board prior to the scheduled hearing date, the veteran's 
representative at the Board notified the Board that the 
veteran wanted to cancel the hearing scheduled before a 
Member of the Board in Washington, D.C., and instead wanted 
an electronic (video-teleconference) hearing before a Member 
of the Board in Washington, D.C. during which the veteran 
would be present at the New York, New York RO.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action: 

The RO should schedule, at the first 
convenient opportunity, an electronic 
(video-teleconference) hearing before a 
Member of the Board in Washington, D.C. 
during which the veteran and any 
witnesses will be present at the RO.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


